Citation Nr: 1606407
Decision Date: 02/19/16	Archive Date: 04/01/16

Citation Nr: 1606407	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  07-35 231	)	DATE FEB 19 2016
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for left leg numbness, including as secondary to service-connected disabilities.

3.  Entitlement to an initial evaluation in excess of 20 percent, prior to June 1, 2015, for radiculopathy of the left upper extremity, associated with multilevel degenerative cervical spondylosis.

4.  Entitlement to an evaluation in excess of 30 percent, since June 1, 2015, for radiculopathy of the left upper extremity, associated with multilevel degenerative cervical spondylosis.

5.  Entitlement to a total disability rating based upon individual unemployability.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1985 to September 1985, and on active duty from December 1990 to April 1991, and from October 2004 to December 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a February 2015 decision, the Board reopened and denied the Veteran's claims of entitlement to service connection for a low back disorder and left leg numbness.  The Board also remanded the issues of entitlement to an increased rating for the Veteran's service-connected left upper extremity radiculopathy and for a total rating for compensation purposes based upon individual unemployability (TDIU).  The Veteran appealed the issues of entitlement to service connection for low back disability and entitlement to service connection for left leg numbness, including as secondary to service-connected disabilities to the United States Court of Appeals for Veterans Claims (Court).  These issues have been remanded to the Board for additional development and adjudication pursuant to an August 2015 Order by the Court, which remanded the case in accordance with a Joint Motion For Partial Remand (Joint Motion).

The issues of entitlement to service connection for a low back disorder and left leg numbness; as well as the issue of entitlement to an increased rating for the Veteran's service-connected left upper extremity radiculopathy are addressed in the Remand portion of the decision below.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In a February 2015 decision, the Board reopened and denied the Veteran's claims of entitlement to service connection for a low back disorder and left leg numbness.  The Board also remanded the issues of entitlement to an increased rating for the Veteran's service-connected left upper extremity radiculopathy and for TDIU.  The Veteran then appealed to the Court.  In August 2015, based on the Joint Motion, the Court issued an Order remanding the case to the Board.  In order to prevent prejudice to the Appellant, that part of the Board's February 2015 decision with regard to the issues of entitlement to service connection for a low back disorder and left leg numbness is vacated, and a new decision will be entered as if the February 2015 decision had never been issued.


FINDING OF FACT

In April 2015, prior to the promulgation of a decision in this appeal, the Veteran's representative indicated that the Veteran wished to withdraw his appeal concerning the issue of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by a Veteran or by the authorized representative.  38 C.F.R. § 20.204.  In April 2015, the Veteran's representative indicated that the Veteran wished to withdraw his appeal concerning entitlement to TDIU.  As such, there remains no allegation of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.


ORDER

The appeal seeking entitlement to a total disability rating based upon individual unemployability is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for a low back disability; entitlement to service connection for left leg numbness, including as secondary to service-connected disabilities; and entitlement to a higher evaluation for radiculopathy of the left upper extremity, associated with multilevel degenerative cervical spondylosis.

A.  Service Connection for Low Back Disability and for Left Leg Numbness

Pursuant to the Court's August 2015 Order, the RO must schedule the Veteran for the appropriate examination to obtain a medical opinion regarding the etiology of his current low back disability, diagnosed as degenerative disc disease of the lumbar spine.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As for the Veteran's left leg numbness claim, a VA examiner in March 2013 opined that this condition was due to the Veteran's low back disability.   

Accordingly, the issue of service connection for left leg numbness is intertwined with the issue of service connection for a low back disorder.  Therefore, it must be resolved prior to further consideration of the Veteran's claim for entitlement to service connection for left leg numbness.  Harris v. Derwinski, 1 Vet. App. 180 (1991).
  
B.  Increased Evaluation for Radiculopathy of the Left Upper Extremity

Pursuant to the Board's February 2015 remand, the RO was to obtain a medical opinion addressing whether the Veteran's radiculopathy of the left upper extremity, associated with multilevel degenerative cervical spondylosis, involved both the upper and lower radicular groups of this left upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8512 (2015).

In June 2015, a VA examination for peripheral nerves was conducted.  The report of this examination noted a diagnosis of left upper extremity radiculopathy, C5/C6/C7, upper radicular and middle radicular groups, moderate.  The VA examiner further opined that there was no evidence on clinical examination indicating that the Veteran's left lower radicular group was involved.  

Although not discussed by the VA examiner, the examination report noted the Veteran's complaints of numbness and tingling going down into his left hand and localizing to his left index finger and thumb.  The Veteran also reported having difficulty and decreased dexterity in his left hand at times.  Objectively, sensory examination of the left hand and fingers (C6-C8) revealed a decreased sensation to light touch.  Muscle strength testing revealed 4/5 strength in wrist extension and pinch.  The examination report also included multiple and conflicting findings concerning the Veteran's ulnar nerve.  Specifically, the report reported the ulnar nerve to be both normal and also manifested by incomplete paralysis, moderate in severity.

Under these circumstances, the RO must schedule the Veteran for a new examination to determine the severity of his radiculopathy of the left upper extremity, associated with multilevel degenerative cervical spondylosis.  38 C.F.R. § 3.159(c)(4)(i); See Stegall v. West, 11 Vet. App. 268 (1998).  In doing so, the examiner must clearly indicate which radicular group(s) are involved, and provide supporting rationale for this conclusion.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate VA examination to determine whether a low back disability, to include degenerative disc disease of the lumbar spine, is related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, including his inservice treatment for middle back pain in December 2004, his post service treatment for back pain, to include a September 2009 treatment for back pain and a September 2012 diagnosis of moderate degenerative disc disease of the L5-S1 with disk space narrowing, and with consideration of the Veteran's statements concerning an inservice injury to his low back due to a fall, the examiner must indicate whether any previously or currently diagnosed low back disorder, to include degenerative disc disease of the lumbar spine, was caused or aggravated by the Veteran's military service; and if not, whether it was caused or aggravated beyond its natural progression by his service-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected radiculopathy of the left upper extremity, associated with multilevel degenerative cervical spondylosis.  The examiner must indicate which radicular groups (upper, middle, lower, or all) are effected and at what level of severity (paralysis or incomplete paralysis (severe, moderate, or mild)).  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate the Veteran's service-connected disabilities must be reported in detail.  

4.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1507792	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  07-35 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left-sided incoordination and weakness, including as secondary to traumatic brain injury.

4.  Entitlement to service connection for left leg numbness, as secondary to service-connected cervical spine degenerative disc disease (DDD) is warranted.

5.  Entitlement to service connection for alcohol abuse, as secondary to a service-connected posttraumatic stress disorder (PTSD), with Major Depressive Disorder (MDD).

6.  Entitlement to an initial increased rating in excess of 20 percent for radiculopathy, upper left arm and hand, as secondary to service-connected cervical spine DDD.

7.  Entitlement to an initial increased rating in excess of 30 percent for PTSD, with MDD and alcohol abuse.

8.  Entitlement to an increased rating in excess of 30 percent for headaches.

9.  Entitlement to an increased rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

10.  Eligibility for total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The appellant had active service for training from June 3, 1985 to September 6, 1985, and active duty from December 20, 1990 to April 8 1991, and from October 18, 2004 to December 26, 2005.

These matters come before the Board of Veterans' Appeals (Board), on appeal from rating decisions by the Department of Veterans Affairs Regional Office in Lincoln, Nebraska.  The record contains a complex procedural history.  In relevant part, three previous Board decisions were appealed to the Court of Appeals for Veterans Claims (Court).  First, in an October 2010 Joint Motion for Remand, the Veteran's attorney and VA's Office of General Counsel agreed that remand of the May 2010 Board decision that denied a rating in excess of 30 percent for PTSD was necessary.  The Joint Motion indicated that the Board failed to ensure that its previous remand instructions were complied with, failed to ensure the Veteran received an adequate examination, and failed to ensure that the matter of whether MDD was a part of PTSD or TBI was resolved.  

Second, by Order dated May 12, 2011, the Court affirmed Board decision dated June 3, 2009, that denied service connection for a cognitive disorder and left-sided incoordination and weakness as secondary to service-connected closed head injury, denied service connection for a back disability, denied an initial disability rating in excess of 30 percent for headaches, and denied an increased rating in excess of 10 percent for cervical spine DDD.  

Third, by decision dated July 2012, the Court set aside a September 2011 Board decision which denied an initial disability rating in excess of 30 percent for PTSD with MDD, and alcohol abuse as secondary to service-connected PTSD and remanded the claim back to the Board for further development.  A Board decision dated June 6, 2013 remanded the claim to comply with Court instructions.

The Court has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary and that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In August 21, 2013, VA obtained a DBQ examination and medical opinion addressing the issues of alcohol abuse, memory loss, and impaired judgment.  The examination report contains a description of the history of the disabilities, considers relevant medical facts and principles, and provides the relevant findings consistent with Court remand instructions.  Additionally, the RO issued a statement of the case in connection with the claim for a higher rating for the TBI disability.  The Board finds full compliance with remand instructions and appellate review may proceed without prejudice to the Veteran.  

On January 17, 2013, the Veteran through his representative waived his right to RO review of additional evidence pursuant to 38 C.F.R. §§ 19.37 and 20.1304.  Id.

The issue of eligibility for a determination of TDIU was not certified for appeal.  However, the Board finds the issue to be raised by the record.  Therefore, the Board takes jurisdiction of the claim at this time as it is part and parcel to a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the "Virtual VA" and VBMS paperless claims processing system.  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.  

The issues of entitlement to an initial increased rating in excess of 20 percent for radiculopathy, upper left arm and hand, as secondary to service-connected cervical spine DDD, and eligibility for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2009 Board decision in relevant part, denied service connection for a back disability on the basis that the evidence failed to show that the injury was incurred in or caused by active service.  The decision was affirmed by the Court on May 12, 2011, and the Veteran did not pursue any further appeal.

2.  Evidence received since the June 2009 Board decision, which was affirmed by the Court in May 2011, relating to a back disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  

3.  A lumbar spine disability is not related to service.

4.  Evidence received since the June 2009 Board decision relating to left-sided incoordination and weakness, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for left leg numbness as secondary to a service-connected cervical spine DDD, and therefore raises a reasonable possibility of substantiating the issue on appeal. 

5.  Left leg numbness is not caused by or aggravated by cervical spine DDD.

6.  Alcohol abuse is related to PTSD with MDD.

7.  Throughout the appeal period, the Veteran's PTSD with MDD and alcohol abuse manifested occupational and social impairment with deficiencies in most areas.

8.  The Veteran's headaches reflect symptoms characteristic of prostrating attacks occurring on an average once a month, with more frequent severe headaches; very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability are not shown.

9.  The credible and probative evidence of record demonstrates that the Veteran's residuals of TBI have been productive of a level of impairment of 1 facet of cognitive impairment and subjective symptoms of TBI, based on subjective symptoms of headache, light sensitivity, decreased concentration, sound sensitivity and irritability, that mildly interfere with work; all other facets of cognitive impairment and other residuals of traumatic brain injury (TBI), not otherwise classified, are either compensated for under another diagnostic code or do not rise to level 1 impairment or higher.


CONCLUSIONS OF LAW

1.  A June 2009 Board decision and May 2011 Court decision denying service connection for a back disability are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(b), 3.159(c) (2014).

3.  A lumbar spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for left-sided incoordination and weakness, and the claim is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(b), 3.159(c) (2014).

5.  The Veteran's left leg numbness was not incurred in or aggravated by service, nor is it proximately due to, the result of, or aggravated by his service-connected cervical spine DDD. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  Alcohol abuse is part of the service-connected PTSD with MDD. 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2014).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD with MDD and alcohol abuse, have been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, DC 9411 (2014).

8.  The criteria for an increased rating in excess of 30 percent for headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, DC 8100 (2014).

9.  The criteria for an increased disability rating in excess of 10 percent for residuals of a TBI not otherwise compensated for by ratings specifically assigned under other diagnoses, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.21, 4.124(a), 4.126, DC 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by multiple letters dated March 2006, July 2006, June 2007, September 2007, March 2008, August 2009, June 2011, December 2012, February 2013 and September 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With regard to VA's duty to assist in the development of the claims, the VA has made reasonable efforts to obtain relevant records and evidence, including the Veteran's service treatment records (STRs) and post-service VA treatment records.  The Veteran has not indicated and the record does not otherwise suggest that he received medical treatment for any claimed condition at a private healthcare facility.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  

Additionally, the Veteran was afforded numerous VA examinations to evaluate the severity of his claimed conditions, most recently in December 2012, March 2013, August 2013, three in March 2014, and October 2014.  In his Notice of Disagreement dated September 17, 2014, the Veteran's representative asserted that the Veteran's VA examinations relating to PTSD in August 2013 and March 2014, were inadequate because they were conducted at the VA where the Veteran was previously employed.  For reasons discussed herein, the Board finds the examinations to be adequate for rating purposes as the examiner had a full and accurate knowledge of the Veteran's disability history and contentions, conducted extensive testing to validate the reporting of symptoms, and based his objective medical opinions in the evidence of record.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007);  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. New and Material and 
Service Connection Claims

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.

Reopen a claim of service connection for lumbar spine disability based on new and material evidence

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002).  If so, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  The Court recently interpreted the language of 38 U.S.C.A. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Back Disability

The Veteran asserted that he injured his lower back during active duty service when he fell from a military truck, landing on his back, also injuring his neck and head.  Service connection for a back disability was denied on appeal by a Board decision dated June 2009, affirmed by Court decision dated May 11, 2011, because there was no competent evidence that the Veteran had a low back disability, nor was there evidence of a nexus between any claimed low back disability and his military service.  The Board decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen in February 2013, which was denied by the RO in an April 2013 rating decision.  The Veteran has appealed.

In order to reopen the claim, evidence received since June 2009 must relate to an unestablished fact necessary to substantiate the claim and raise the possibility of substantiating the claim that the Veteran's lumbar spine disability was incurred in service.  

Evidence added to the record since the June 2009 rating decision included the Veteran's statements, Disability Benefits Questionnaire (DBQ) dated February 27, 2013, and VA treatment records from the Nebraska Western Iowa Health System Omaha VAMC for the period June 2009 to May 2013.  

VA treatment records indicate the Veteran was seen September 7, 2009, for a low back injury incurred while working with hedge posts the prior week.  At that time, there was no evidence of disc herniation or compression, and it was likely a strain.  He was prescribed ibuprofen, and told to use ice and avoid heavy lifting over the next week.  There was no assertion, discussion, or indication that the lumbar strain was related to a long term injury or in any way related to an injury incurred during the Veteran's military service.  On September 13, 2012, the Veteran was again seen at the Omaha VA for complaints of back pain over the preceding 5 days, when he strained his back while feeding horses.  The Veteran was treated with ice and pain reliever.  X-rays of the Veteran's cervical spine and lumbar spine were taken.  The X-ray of the lumbar spine showed moderate DDD of the L5-S1 with disk space narrowing and syndesmophyte formation, normal alignment and no acute factures.  It was suspected that the low back pain was musculoskeletal in origin, but there was no discussion that it was in any way related to an injury sustained during military service. 

This evidence is new and material, and the claim is reopened.  Specifically, the Veteran's claim was previously denied, in part, on the basis that there was no current lumbar spine disability.  Evidence added to the file since June 2009 includes a diagnosis of moderate DDD of the lumbar spine, documented in a September 2012 VA outpatient treatment record.  This evidence directly relates to an unestablished fact necessary to substantiate the claim, and the claim is reopened.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service records show that he complained of middle back pain in December 2004.  However, at separation, he denied a history of back problems, and clinical examination showed that his spine was normal.  During his March 2007 VA examination, the Veteran reported a cervical neck disorder but denied any other ongoing back or spine condition.  As such, no examination of the lumbar spine was conducted.

In a February 2013 statement that was accepted as the Veteran's claim to reopen his appeal, he indicated that he wished to reopen his claim and indicated that he was seen for sharp pain in his mid-back in December 2004 and also fell off a truck backwards in January 2005.

Based on a review of the evidence, the Board finds that two of the three elements needed for service connection are satisfied.  The Veteran had complaints of pain in his back during service, and he has a diagnosis of lumbar spine DDD now.  However, there is no evidence of a nexus between those two things.  Specifically, there is no opinion provided by a medical professional that suggests such a relationship.  Additionally, the Veteran has provided no such nexus statement.  Other than indicating his wish to pursue this claim, the Veteran has provided no statement as to why he believes his currently diagnosed DDD is related to service.  As such, there is no lay or medical evidence of record suggesting that any currently diagnosed lumbar spine disability is related to service.  For this reason, an examination need not be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran has not been diagnosed as having arthritis of the lumbar spine.  As such, the provisions of 38 C.F.R. § 3.303(b) are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Thus, there is no evidence of a nexus between an in-service incident and the current diagnosis of DDD of the lumbar spine.  As such, the benefit of the doubt rule is not applicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Reopen and Service Connection for radiculopathy, upper left extremity (claimed as arm and hand), as secondary to cervical spine DDD

In June 2009, the Veteran was denied service connection for left-sided incoordination and weakness, including as secondary to a 2004 closed head injury (TBI), on the basis that there was no competent medical evidence that the left leg numbness was in any way related to his military service or secondary to his TBI disability.  As previously noted, the June 2009 decision is final.  The claim was reopened by the RO in April 2013, on the basis that the Veteran claimed the left leg numbness was instead secondary to his service connected cervical spine injury.  

The Veteran has asserted that his left leg numbness may be due to his service-connected cervical spine DDD.  This is the theory of entitlement pursued by the Veteran throughout the appeal.  There is evidence in the claims file that the Veteran experiences radiculopathy of the upper left arm due to his service-connected cervical spine DDD.  As such, the Board finds that the new lay evidence, when considered in connection with his existing radiculopathy, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for left leg numbness.  Under these circumstances and in light of the low threshold enunciated in Shade, the Board concludes that the criteria for reopening the claim for service connection for left leg numbness are met, and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Board has jurisdiction to address de novo the issue of entitlement to service connection for left leg numbness because the RO previously reopened the claim and considered the new evidence and issued a statement of the case in October 2013, and a supplemental statement of the case in May 2014.  See 38 C.F.R. §§ 19.31, 19.37 (2014).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted on a secondary basis, where the disability is proximately due to, the result of, or aggravated by, a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered part of the original condition. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But medical evidence is required to show the secondary cause-and-effect relationship; a lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In the March 29, 2013 DBQ, with report dated April 3, 2014, discussed above, the examiner also evaluated the Veteran's claim that his left leg numbness was caused by the cervical spine injury.  The examination report, dated April 2013, reflects the Veteran's statements that his left leg became weaker and he experienced pain in cold weather.  He reported that overall his left side was weaker than the right, and although he was able to run, when fatigued he would drag his left foot, and then his back would start hurting.  

A cervical spine MRI taken on April 2, 2013, revealed multilevel degenerative disc disease with multilevel concentric disc bulges without direct cord impingement, and multilevel uncovertebral hypertrophy with neural foramen narrowing and neural impingement.  With respect to the claimed condition as secondary to the service-connected disability, the examiner opined that the Veteran's left leg numbness was less likely than not proximately due to, the result of, or aggravated by his primary service-connected cervical spine degenerative disc disease.  The examiner based his conclusion on evidence in the record that the Veteran incurred back injuries in September 2009 and September 2012 (noted above), and that the recent MRI of the cervical spine did not support the claim.  While the cervical spine DDD showed evidence of involvement of the C5/C6 nerve roots (upper radicular group), it did not show evidence of nerve root involvement of the lower radicular group (C8/T1 nerve roots).  The examiner did state, however, that he believed the left leg radiculopathy was due to the Veteran's lumbar spine disability.

In his notice of disagreement dated May 2013, the Veteran through his representative stated that his left leg disability was secondary to his "back" disability.  This statement differs somewhat from the contention that it was related to his cervical spine disability as evaluated by the examiner during the March 2013 DBQ cervical examination discussed above.  However, it is noted that the examiner did observe that the left leg numbness was due to his lumbar spine disability and the Veteran presently is not service-connected for a lumbar spine disability.  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Laypersons are sometimes competent to provide opinions regarding etiology and diagnosis.  However, in this case, the Board finds that the opinion of the VA examiner is more probative than the Veteran's assertions.  That individual has medical training, knowledge, and experience that the Veteran is not shown to have.  As such, that opinion is afforded more weight than the Veteran's lay assertions.

The Board finds the medical opinion of the examiner to be persuasive regarding a cause-and-effect relationship between the Veteran's cervical spine disability and left leg numbness.  He reviewed the Veteran's medical history and MRI, noted prior episodes of strains, and interpreted that the MRI did not reflect a relationship between the two conditions.  As the examiner has not found that the Veteran's left leg numbness is proximately due to, the result of, or aggravated by, a service-connected condition, and this is the most probative evidence of record, the claim of service connection for the left leg numbness as secondary to a cervical spine disability must be denied at this time.

Service connection for alcohol abuse as secondary to service-connected PTSD with MDD

As previously noted, the Court set aside the Board's September 2011 decision denying service connection for alcohol abuse as secondary to PTSD with MDD, and remanded it with instructions to adjudicate whether the Veteran's alcohol use was secondarily caused by his service-connected health disabilities.  While alcohol and drug abuse in general constitutes willful misconduct under VA regulations, alcohol dependence or substance abuse may be service-connected where such abuse is secondary to or a symptom of a service-connected disability. 38 C.F.R. §§ 3.1(n), 3.301 (2014); see also Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  Such a finding requires a medical opinion, which was obtained on remand by the Board. 

In August 2013, the Veteran was afforded a VA examination to evaluate, among other things, whether the Veteran's alcohol abuse was secondary to his PTSD and MDD.  At that time, the Veteran stated he stated he consumed a 12 pack of beer per week, or more, depending upon what was going on.  He indicated this pattern of alcohol use had been going on for "a couple years now."  He did note that 26 years prior, he was cited for a DUI.

The examiner reviewed the multitude of documents in the Veteran's claims file to include his history of alcohol abuse, and stated that in this Veteran's case, alcohol abuse appeared to be an attempt to suppress PTSD symptoms.  However, such a finding did not meet the DSM-IV criteria for Alcohol Dependence.  He noted the research did not show that alcohol abuse is caused by PTSD and/or MDD, and is a treatable condition.  He believed the question more on point was whether there was a permanent aggravation of alcohol abuse.  The examiner observed that the Veteran was not in treatment for alcohol abuse and did not have a long standing base line or failed attempts at alcohol abuse intervention, either psychologically or through biological strategies from a physician.  He stated PTSD and MDD did not cause a permanent aggravation of alcohol abuse.  

The examiner also reviewed the scientific literature which discussed the issue of PTSD and/or MDD as causing alcohol abuse and dependence.  Based on his research, there were no peer reviewed scientific journals to indicate that alcohol dependence is caused by or aggravated by PTSD or MDD.  Words such as linked to, related to, or correlated with, were not understood to mean causation.  While PTSD and/or MDD may exist comorbidly, it did not infer causation.  He noted that the Veteran's history might suggest that his alcohol abuse was temporarily aggravated by PTSD and/or MDD symptoms, but he did not have a chronological history to indicate that the alcohol abuse was persistent.  Further, he again noted that there had been no intervention for the abuse, and that treatment could lead to full abatement of alcohol abuse disorders.  

In a statement dated May 15, 2014, the Veteran, through his representative, asserted that by denying a nexus between the alcohol abuse and PTSD/MDD, the examiner was applying a standard of proof higher than that permitted by law.  The representative cited to one article discussing alcohol abuse associated with trauma.  While the article itself was not submitted, the summary of the article asserted a strong relationship between exposure to traumatic events and alcohol problems, and especially between PTSD and alcoholism.

While the Board acknowledges the VA examiner's extensive opinion, the Board also finds that it is somewhat confusing.  While the examiner states that the Veteran's alcohol abuse is used to suppress PTSD symptoms, he then goes on to state that there is no causation between the Veteran's PTSD and alcohol abuse or dependence.  The Board finds that these statements are contradictory.  As such, affording all benefit of the doubt to the Veteran, the Board finds that alcohol abuse should be service connected as a part of the service-connected PTSD and MDD.  The claim is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





III. Increased Rating Claims

The Veteran's remaining claims on appeal relate to disability ratings already granted, and are either claims for a higher initial rating or an increased rating.  As a general matter, disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities, and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(a). 4.1 (2014).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. § Part 4.

The primary concern in a claim for an increased rating is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim where distinct time periods with different ratable symptoms can be identified.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999)(appeal of initial rating); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where reasonable doubt arises regarding the degree of disability, such doubt is resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  The regulation does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 




Initial Increased Rating for PTSD with MDD and Alcohol Abuse

In a February 2010 rating decision, the RO granted entitlement to service connection for MDD, and combined the disability with the evaluation for PTSD.  A May 2010 Board decision reclassified the issue on appeal as entitlement to an initial disability rating in excess of 30 percent for PTSD and MDD, and denied a rating in excess of 30 percent for that disability.

The Veteran appealed the Board's decision to the Court.  In an Order in October 2010, the Court granted a Joint Motion for Remand (JMR), and vacated the Board's decision for compliance with the instructions in the JMR.  In September 2011, the Board issued a second decision denying a rating in excess of 30 percent.  The Veteran appealed that decision to the Court.  In a July 2012 decision, the Court reversed and remanded the Board's decision for compliance with the instructions set forth in the decision.

In response to the Court remand, the Board remanded the appeal in June 2013, to obtain a medical opinion to determine the current level of severity of the Veteran's PTSD and MDD, as well as other issues raised by the Court in its remand decision.  Following remand instructions, the RO issued a SSOC in April 2014 which continued the 30 percent disability rating for PTSD with MDD.  The Veteran continues his appeal.  Pursuant to this decision, as indicated above, the Board has granted service connection for alcohol abuse as part of the Veteran's PTSD with MDD.  As such, all relevant manifestations and symptoms will be considered in determining the appropriate rating for the Veteran's disability.

[The regulations rating psychiatric disorders were recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Psychiatric disability is rated under the General Rating Formula for Mental Disorders.  In particular, PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which provides a 30 percent disability rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships. Id.

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is another tool used to assess a present state of mental health, and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2014).  

The Veteran asserts that his PTSD symptoms, which include anxiety, depression, chronic sleep problems, difficulty establishing and maintaining effective work and social relations, and impaired judgment have increased in severity and are more severe than those reflected in the 30 percent rating criteria.  The Board agrees.

Pursuant to remand instructions, the Veteran was afforded a mental health examination and a medical opinion was obtained to evaluate: (1) the current severity of the Veteran's PTSD symptoms, to include MDD; (2) whether the Veteran had impaired judgment; and (3) the degree of memory impairment, if any.  

The Board has again reviewed the Veteran's VA treatment records, recent VA examinations, and the Veteran's statements.  Upon review, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptoms have increased in severity, and more nearly reflect the criteria for a higher disability rating of 70 percent, but no higher, for the entire appeal period.  

The VA DBQ dated August 21, 2013, reflects that the VA examiner concluded the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  This conclusion reflects the level of occupational and social impairment with respect to all mental diagnoses, to include PTSD, MDD and alcohol abuse.  This is the most comprehensive and complete examination report of record that addresses the Veteran's complete symptomatology and the impact on social and occupational functioning.  At the time of the examination, with the exception of his daughter, the Veteran reported no family, social or organizational relationships.  As a nurse, while he used to be able to hold full-time positions, as of the time of the examination, he described only being able to find temporary medical staffing work due to his anger episodes with co-workers.

With respect to the question of the nature and severity of the Veteran's PTSD, MDD, and alcohol abuse symptoms, the examiner noted that test results, coupled with the mental status examination were consistent with severe PTSD and severe MDD symptoms.  As the PTSD was severe per psychometrics on PCL, and depressive disorder symptom reporting also was severe, the examiner assigned one GAF of 50, indicative of moderate to serious impairment in social, occupational, or school functioning.

In compliance with Court remand instructions, the Board also obtained a medical opinion regarding the degree of impaired judgment the Veteran currently experiences.  The August 2013 examiner found there was evidence as of that time that the Veteran displayed impaired judgment.  This is reflected in the 50 percent rating now assigned.  

Also per remand instructions, the Veteran's memory impairment was evaluated.   However, testing results failed to confirm memory impairment.  By and large, the testing results for memory showed markers of invalidity based upon scientific methods.  The neuropsychological testing results, which were repeated over time through a private non-VA provider also showed evidence of an invalid response set.  Further, while at VA, the Veteran again exhibited testing scores that called into question symptom veracity for his memory functioning.  So, although the Veteran was found to have symptoms of impaired judgment, the examiner opined that based upon scientific objective test date, he did not have memory impairment attributable to his PTSD, MDD, or alcohol abuse.

In Neuro/PTSD DBQ medical opinion dated March 21, 2014, the Veteran's PTSD and MDD symptoms were evaluated along with a neurological evaluation of TBI symptoms to establish the degree to which his overall cognitive and subjective symptoms could be attributed to his various diagnoses.  At that time, the same examiner stated that the Veteran's level of occupation and social impairment attributable to his PTSD/MDD would result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Relevant occupational and educational history traced the Veteran's work history and associated difficulties maintaining employment due to anger outbursts, memory problems, difficulty learning procedures, and inability to deal with stressful situations.

The examiner also employed two psychometric tests (Million Clinical Multiaxial Inventory - III (MCMI-III), and Structured Interview of Malingered Symptoms (SIMS), used to verify the validity of reported symptoms.  The results from both tests showed symptom reporting to be invalid similar to prior validity testing results.  The examiner concluded that as the Veteran's reported symptoms were determined to be invalid, so too were his reports of being totally incapable of obtaining or maintaining either physical or sedentary gainful employment.  The benefit of the doubt was afforded the Veteran that his PTSD symptoms would lead to intermittent periods of inability to perform occupational duties.

The August 21, 2013 PTSD DBQ and the March 21, 2014 PTSD/TBI medical opinions both reflect at least severe symptoms resulting in impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood, when the effects of alcohol abuse were taken into account.  As alcohol abuse is now considered a part of the service-connected PTSD and MDD, the Board finds that this is highly probative evidence with regard to the severity of the Veteran's disability.

The Veteran most recently reported his symptoms of memory deficits, inability to function in stressful situations, irritability, and anger episodes, one of which resulted in him pushing a co-worker, has resulted in multiple job losses.  Such statements are supported by independent documentation of performance from at least one prior employer.  A performance appraisal reflected incidents of conflicts with peers, a quick temper with staff, impatience, inability to organize or prioritize tasks in ER, and memory issues.  While one examiner has attributed such symptoms to alcohol abuse, there is no indication the employer noted the Veteran to be other than sober at all times or attributed any work performance deficits to alcohol consumption or abuse.

Regardless of the varying results in examinations, based on a review of recent evidence and an overall picture of symptomatology, the Board finds that the Veteran's symptoms of PTSD appeared to be worse than previously rated.  In particular, the Veteran's symptoms of irritability, anger episodes, impaired judgment, and difficulty establishing and maintaining occupational and social relationships, in addition to depressed mood, anxiety, sleep difficulties, mild memory loss, isolation, and hypervigilance meet or approximate symptoms more reflective of the 70 percent rating criteria.  He reports few social relationships outside his daughter, limited contact with family, and a pattern of being terminated from employment after short periods on the job due to frustration and frequent anger episodes.  He has also been assigned GAF scores ranging from 50 to 65, indicative of moderate, approaching more severe symptoms consistent with a 70 percent rating.

The Board acknowledges that the symptoms described in the VA examinations reports do not indicate that the Veteran experiences all of the symptoms comparable with a 70 percent disability evaluation for PTSD.  However, as previously noted, symptoms enumerated under the schedule for rating mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Thus, a finding that there is occupational and social impairment with deficiencies in most areas is sufficient to warrant a 70 percent disability evaluation for the period on appeal, even though all the specific symptoms listed under a 70 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the period on appeal.  However, the Board finds that there is no basis for concluding that total occupational and social impairment is shown.  In this regard, there is no indication from the evidence of record that the Veteran had symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In addition, the Veteran maintained a relationship with at least one family member, and some employment.  Therefore, a higher rating of 100 percent is not warranted at this time.  

Accordingly, the Board will grant an increased rating of 100 percent, but no more, for the Veteran's PTSD.  

Increased Rating for Headaches

The Veteran is service-connected for headaches rated as 30 percent disabling under DC 8100-8199.  38 C.F.R. § 4.124a, DC 8100 (2014).  A 30 percent disability rating reflects headache symptoms characteristic of prostrating attacks occurring on an average once a month over the preceding several months.  To qualify for a higher disability rating of 50 percent, there must be migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. 

Initially, the Board observes that the rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1530 (32nd Ed. 2012), defines "prostration" as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004). 

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met. See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

The Veteran's most recent DBQ for headaches is dated March 24, 2014.  At that time, the Veteran reported severe headaches on a daily basis and prostrating or incapacitating headaches on a weekly basis, including head throbbing and cephalgia as well as occipital head pain, which could last several hours.  Such headaches were occasionally accompanied by nausea, but no vomiting, dizziness, lack of coordination, or blurry vision.  The headaches caused symptoms of fatigue, irritability, and decreased concentration which the Veteran stated were increasingly interfering with his ability to follow and maintain employment.  He believed the headaches interfered with concentration, focus, and memory.  He treated his headaches with Tylenol or ibuprofen as needed.  

It was noted by the examiner that Veteran suffered from prostrating attacks, the frequency of which on average was once every month.  The examiner also indicated that the Veteran did not experience frequent prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability, but they did impact his ability to work.  Specifically, it was the examiner's opinion that the Veteran would have significant difficulty following and maintaining substantially gainful employment due to his headaches status post TBI.  Furthermore, he noted persistent headaches that waxed and waned in severity that at least as likely resulted in decrease in focus and concentration and overall effectiveness during employment hours.  

In this case, while the examiner has noted monthly episodes of prostrating attacks, the Veteran reported weekly episodes.  The Veteran is competent to testify to the frequency and severity of his headaches as such symptoms are subjective and unique to the Veteran.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent the Veteran asserts they result in severe economic inadaptability, the evidence is less clear.  Other than his statements, there is nothing offered to support his claim of severe economic inadaptability due solely to severe headaches.  No evidence has been offered, such as records of sick leave used over the preceding year or years that reflect lost work time due to headache, or statements in employment records to suggest his work performance suffered due to headaches.  The last VA treatment record where the Veteran was seen for headaches was in 2010.  Further, the Veteran has asserted on other occasions that his economic difficulties are due to neurological issues or mental health issues relating to anger episodes and not getting along with co-workers.  Other than his own bare statements, the Veteran has offered no evidence to support his conclusion that his headaches are productive of severe economic inadaptability.  His statements alone, without more, lack probative value and cannot serve as a basis for an increased rating.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Based upon the March 2014 VA examination and the Veteran's statements therein, the Veteran currently does not meet the criteria for a 50 percent disability rating for headache symptoms at this time.  In short, while the Veteran's headaches are described as severe, the more probative evidence of record-the VA examination report-shows that the headaches were not frequently incapacitating for prolonged periods productive of severe economic inadaptability.  Therefore, a disability rating in excess of 30 percent is not warranted and the appeal is denied.




Increased rating for TBI

The Veteran has asserted that his TBI symptoms warrant a disability rating in excess of 30 percent, as rated under DC 8045. Diagnostic Code 8045 recognizes three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation under listed facets.  38 C.F.R. § 4.124a, DC 8045.  Each facet shall be assigned a level of impairment, ranging from 1 to 3.  The disability rating assigned shall be based on the facet with the highest level of impairment.  Id.  

Effective October 23, 2008, VA revised that portion of the Rating Schedule that addresses neurological conditions and affective disorders to provide detailed and updated criteria for evaluating residuals of traumatic brain injury (TBI).  See 73 Fed. Reg. 54693 (September 23, 2008).  As in this case, the revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  The new version of Diagnostic Code 8045 continues to provide for the evaluation of residuals of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent evaluation should be assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.  

The 10 important facets in the table of "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  Id.  

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified"' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id.  

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.  

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.  

Note (4):  The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  Id.  

Note (5):  A Veteran whose residuals of TBI are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R 3.114, if applicable.  Id.  

In this Veteran's case, symptoms of facets assigned to certain impairments have been rated separately under alternative diagnostic codes, to include emotional/behavioral dysfunction and certain subjective dysfunctions as symptoms of PTSD/MDD under DC 9411/9434, and subjective dysfunction due to headaches under DC 8100.  Thus, to avoid pyramiding, consideration for a higher disability rating does not take into account symptoms considered under the other diagnostic codes.  

Most recently, on March 21, 2014, the Veteran received two VA DBQ examinations which evaluated different aspects of the TBI condition, which taken together addressed all applicable criteria: a neurological examination in conjunction with the PTSD with MDD and alcohol abuse evaluation ("Neuro/PTSD DBQ") and a Residuals - TBI and Headaches DBQ ("TBI DBQ").  These are the most probative pieces of evidence of record, since they are the only ones that address all of the relevant rating criteria needed to assess this disability.  Based on the opinions therein, the Board finds a disability rating in excess of 10 percent is not warranted at this time. 

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets. A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

A level of severity of "0" has been assigned for the Memory, attention, concentration, executive functions facet, indicating that an examiner has found evidence such as no complaints of impairment of memory, attention, concentration, or executive functions. A higher level of severity of "1" is not warranted unless an examiner finds evidence such as a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

A level of severity of "0" has been assigned for the Judgment facet, indicating that an examiner has found evidence of normal judgment. A higher level of severity of "1" is not warranted unless an examiner finds evidence of mildly impaired judgment, including symptoms such as for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of "0" has been assigned for the Social interaction facet, indicating that an examiner has found evidence that social interaction is routinely appropriate. A higher level of severity of "1" is not warranted unless an examiner finds evidence that social interaction is occasionally inappropriate.

A level of severity of "0" has been assigned for the Orientation facet, indicating that an examiner has found evidence such as always oriented to person, time, place, and situation. A higher level of severity of "1" is not warranted unless an examiner finds evidence such as occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

A level of severity of "0" has been assigned for the Motor activity (with intact motor and sensory system) facet, indicating that an examiner has found evidence of motor activity normal. A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

A level of severity of "0" has been assigned for the Visual spatial orientation facet, indicating that an examiner has found evidence of normal. A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).

A level of severity of "1" has been assigned for the Subjective symptoms facet, indicating that an examiner has found evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

A level of severity of "0" has been assigned for the Neurobehavioral effects facet, indicating that an examiner has found evidence of one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.  A higher level of severity of "1" is not warranted unless an examiner finds evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

A level of severity of "0" has been assigned for the Communication facet, indicating that an examiner has found evidence such as able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language. A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets. The evaluation assigned is 10 percent based upon the highest severity level of "1," which was assigned for the following facets: subjective symptoms.

Under assessment of facets of TBI-related subjective symptoms, based on symptoms reported by the Veteran, the examiner indicated that the Veteran has three or more subjective symptoms that mildly interfere with work, activities of daily living, or work, family, or other close relationships.  These symptoms include headache, light sensitivity, decreased concentration, sound sensitivity, and irritability.  He based this on symptoms reported by the Veteran, as well as a review of the Veteran's claims file.  As such symptoms continue to be identified as mild, the level of severity of "1" continues to reflect an appropriate rating for this disability.  The Board finds that, to the extent that the Veteran has provided an opinion regarding his symptoms and their level of severity, the evidence provided by the medical professional that conducted the TBI examination is more probative evidence.  That evidence was provided by an individual who has training, experience, and education that the Veteran is not shown to have.  As such, that evidence is afforded more weight with regard to whether specific rating criteria are met than the Veteran's assertions.

In sum, the credible and most probative evidence of record demonstrates that the Veteran's residuals of TBI have been productive of a level of impairment of 1 facet of cognitive impairment and subjective symptoms of TBI, based on subjective symptoms noted above; all other facets of cognitive impairment and other residuals of traumatic brain injury (TBI), not otherwise classified, are either compensated for under another diagnostic code noted above, or do not rise to level 1 impairment or higher.  The Board notes that the Veteran's statements pertaining to headache severity are considered in his separate rating for headaches.  Thus, the examination report constitutes the most probative evidence with regard to whether the Veteran's symptoms meet the rating criteria for residuals of TBI.  As such, an increased rating in excess of 10 percent for residuals of TBI is not warranted at this time.

Extraschedular Considerations

The Board has considered whether the Veteran's claim should be referred to the Director of Compensation for extraschedular consideration. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation may be considered where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the evidentiary record does not show any manifestations of, or functional impairment due to, the Veteran's multiple service-connected disabilities that are not encompassed by the schedular criteria.  There is no indication that the Veteran has received emergency or inpatient treatment for physical, mental, or neurological disabilities throughout the rating period, nor is there evidence of other extraordinary symptoms.  In sum, there is no indication that the average industrial impairment from the Veteran's physical or mental health disabilities exceeds that contemplated by the disability evaluation assigned herein.  38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, referral to the Director for Compensation and Pension under 38 C.F.R. § 3.321, is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration on either basis is not in order.  




ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for lumbosacral strain.  The appeal is granted to that extent.

Entitlement to service connection for a lumbar spine disability is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for left-sided incoordination and weakness, including as secondary to traumatic brain injury.  The appeal is granted to that extent.

Entitlement to service connection for left leg numbness, as secondary to cervical spine DDD is denied.

Service connection for alcohol abuse, as secondary to a service-connected PTSD with MDD is granted.

Entitlement to an initial rating of 70 percent for PTSD, with MDD and alcohol abuse, is granted, subject to the laws and regulations governing the payment of VA benefits.

Entitlement to an increased rating in excess of 30 percent for headaches is denied.

Entitlement to an increased rating in excess of 10 percent for residuals of a traumatic brain injury (TBI) is denied.



REMAND

The Board finds that additional development is necessary prior to adjudication of the issue of eligibility for TDIU.

The issue of eligibility for a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran had a number of claims under consideration for increased ratings.  Accordingly, the Board takes jurisdiction of this issue at this time. Id.

The Veteran was recently denied a claim for TDIU by rating decision dated April 14, 2014.  There is no indication that the Veteran has appealed that decision.  As such, before the Board addresses the issue, the Veteran and his representative should be afforded an opportunity to further present evidence and argument.  In light of the grant of an increased disability rating for PTSD with MDD herein, this also provides an opportunity for the RO to consider the claim on a schedular as well as extraschedular basis as appropriate, and issue a SSOC in that regard.

With regard to the claim of entitlement to an initial increased rating in excess of 20 percent for left arm and hand radiculopathy as secondary to cervical spine DDD, the Board finds that remand is warranted.  The evidence of record is inadequate to determine whether the Veteran has separate disabilities of the arm and hand.  The rating criteria only address the arm but there is incomplete evidence as to whether the hand also manifests to a compensable degree.  Remand is necessary to afford the Veteran an appropriate examination.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate notice should be sent to the Veteran regarding the issue of eligibility for TDIU, and afforded an opportunity to respond.

2.  Schedule the Veteran for a VA neurological examination with regard to his left arm and hand disability.  The Veteran is to be afforded a complete neurological evaluation, to include whether there is complete or incomplete paralysis of the lower radicular group in addition to the incomplete paralysis of the upper radicular group.

3.  Then, RO should readjudicate the Veteran's claims based on the entirety of the evidence.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



